DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 only recites, “the base”, which is already positively recited in claim 1, lines 4-5 as amended: “wherein a first end portion of the chain is attached to a base”. Therefore, claim 3 is no longer further limiting. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 1-3, 5-8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gobbers et al. (DE 20101388).
	Regarding the following claims, Gobbers discloses: 
1. (Currently amended) A robotic limb comprising: a flexible chain including a plurality of serially connected links (100), wherein each link is pivotably connected (via 102) to each adjacent link, wherein each link is configured to be rotationally locked (via 300, 101) to each adjacent link (figs. 84-86 and 91), and wherein a first end portion of the chain is attached (the scope of the phrase “attached” includes both direct and indirect attachment) to a base (the limitation is met by the “top” of the mechanism shown in figs. 65-66, where the mechanism can be rotated upside-down); and a growing point (fig. 65 shows the portion with unlabeled 5, shown near unlabeled pinion 4) associated with the chain, wherein the growing point is configured to selectively move the plurality of serially connected links through the growing point (figs. 65-66), wherein the growing point (5) is configured to rotationally lock and/or unlock (via 300) each link of the chain relative to adjacent links of the chain (fig. 91; see also fig. 11a for example of operation), wherein the growing point is configured to rotationally lock an unlocked link relative to an adjacent locked link in one of a plurality of possible angles relative to the locked link (figs. 84-86 and 91), wherein during operation a rigid portion of the flexible chain extends between the base (i.e., “top” as shown in figs. 65-66) and the growing point (5) such that moving the plurality of serially connected links (100) through the growing point (5) extends the robotic limb and the growing point relative to the base (the mechanism shown in figs. 65-66 operates as claimed when flipped “upside down”).  

    PNG
    media_image1.png
    741
    712
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    743
    487
    media_image2.png
    Greyscale

2. The robotic limb of claim 1, further comprising a steering mechanism (102) configured to rotate the growing point relative to an adjacent rotationally locked portion of the chain.  
3. The robotic limb of claim 1, further comprising the base (figs. 65-66 show the “top” of the mechanism).  
5. The robotic limb of claim 1, further comprising a winch (4) configured to selectively move the plurality of serially connected links (100) through the growing point (5).  
6. The robotic limb of claim 1, wherein each link includes a locking mechanism (300) configured to rotationally lock and/or unlock the link relative to one or more adjacent links of the chain.  
7. The robotic limb of claim 6, wherein the locking mechanism includes at least one selected from the group of a pin (300), a pawl, a gear, and a cam.  
8. A robotic system comprising: first and second robotic limbs as in claim 1, wherein the first and second robotic limbs are arranged in a parallel configuration (figs. 65-67), wherein the first and second growing points (each 5) of the first and second robotic limbs are connected (figs. 65-67), and wherein the robotic system is configured to steer by selectively growing either the first or second robotic limb relative to the other of the first or second robotic limb (fig. 7 shows the claimed arrangement).
21. A robotic limb comprising: a flexible chain including a plurality of serially connected links (100), wherein each link is pivotably connected (via 102) to each adjacent link, wherein each link is configured to be rotationally locked (via 300, 101) to each adjacent link (figs. 84-86, 91), and wherein a first end of the chain is configured to be attached to a base (the limitation is met by the “top” of the mechanism shown in figs. 65-66, where the mechanism can be rotated upside-down); a growing point (5) associated with the chain, wherein the growing point is configured to selectively move the plurality of serially connected links through the growing point (figs. 65-66), wherein the growing point (5) is configured to rotationally lock and/or unlock (via 300) each link of the chain relative to adjacent links of the chain (fig. 91; see also fig. 11a for example of operation); 10425068.1Application No.: 16/903,7874 Docket No.: M0925.70775US01 a steering mechanism (102) configured to rotate the growing point, and an unlocked link contained therein, with respect to an adjacent locked link, to a plurality of possible angles relative to the locked link (figs. 84-86, 91); and a locking mechanism (300) configured to rotationally lock the unlocked link relative to the adjacent locked link, at the relative angle determined by the steering mechanism, wherein during operation a rigid portion of the flexible chain extends between the base and the growing point such that moving the plurality of serially connected links through the growing point extends the robotic limb and the growing point relative to the base (the mechanism shown in figs. 65-66 operates as claimed when flipped “upside down”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gobbers et al. (DE 20101388).
Regarding claim 4, Gobbers discloses the robotic limb of claim 1, wherein the growing point (5) is configured to rotate (via 102) relative to the adjacent rotationally locked portion of the chain.  
Gobbers is silent regarding rotating up to at least 60 degrees. 
However, it has been held to be well-within the skill of one of ordinary skill in the art to resize a device according to design specifications. The claimed dimensions do not appear to change the function of the claimed device, and applying the dimensions, as claimed, to the device of the prior art would not change the function in any way. Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of relative dimensions, and since the claimed device having the relative dimensions would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art. 1 

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant has argued that Gobbers does not disclose the limitations of amended claim 1. This is not persuasive. Gobbers discloses links which can be locked at a plurality of angles in figs. 77-91; and shows an arrangement of links in figs. 65-66 that meets the claimed limitations when flipped “upside down”. Further, fig. 67 shows the mechanism driven to an angle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mackert (WO 2009/024588) shows, in fig. 8, a chain 1 with a detent fitting 11; and shows detail of the detent fitting 11 in at least fig. 5, where pawl 14 engages with teeth 18 to adjustably lock a desired relative angular-position of elements 12 and 13.  

    PNG
    media_image3.png
    788
    581
    media_image3.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.